Vee Gem 07 tanner [64

Case 2:20-cv-01585-JCC Document|1 Filed 10/26/20 Page 1 of 12

Karl E. Seuring, Pro Se ——__LODGED LB ABE
P.O. Box 2221 RECEIVED Wil L
Kirkland, Washington 98083-2221
Email: keseuring@gmail.com OCT 26 2020
Telephone: (206) 669-8000 CLERK ue SEATTLE

fester bistalcr OF WseaReron

DEPUTY

UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE AV CX
esiora District of Wesaine
QO-CV - 1585 ran

KARL E. SEURING, an individual ) OCT 26 2620
Resident of Redmond, Washington, Case No. mac:
e oF ARE E.NATCHER. cura
Plaintiff, ) COMPLAINT
)
vs. ) UNLAWFUL EMPLOYMENT ACTION
) Disability Discrimination & Retaliation in
DELTA AIR LINES, INC. ) Violation of the Americans with Disabilities
A Delaware Corporation; and ) Act
ESIS, INC., a Pennsylvania Corporation, _)
. ) JURY TRIAL DEMANDED
Defendants. )

 

SDICTION

 

UL PARTIES &

NOW COMES the Plaintiff, KARL E. SE G (herein after, SEURING or Capt.
SEURING), appearing Pro Se as noticed in this Complaint against Defendants, DELTA AIR
LINES, INC., a Delaware Corporation (herein after, DELTA) and ESIS, INC., a Pennsylvania

Corporation (herein after, ESIS) respectively states jas follows:

 

Page 1 - COMPLAINT
1.

Case 2:20-cv-01585-JCC Document

1 Filed 10/26/20 Page 2 of 12

Plaintiff, SEURING is an individual and FAA licensed Airline Transport Pilot (ATP)

who lives in Redmond, Washington that

for over 30-years.

Upon information and belief, Defendant

flew passengers in DELTA’s airline service

DELTA is a scheduled international flag air

carrier, regulated by the US Government, guided by policy and rulemaking from the

US Department of Transportation (DOT

) and the Federal Aviation Administration

(FAA) with DELTA’s principle place of business located in Atlanta, Georgia. On

information and belief, DELTA is licensed and conducts business in the State of

Washington.

Upon information and belief, Defendant

ESIS represents DELTA as an insurance risk

and claims manager, wholly owned by Chubb, Ltd. of Zurich, Switzerland and

regulated herein by the US Government
providers communicated with that is bel
information and belief, ESIS is licensed

Washington.

with an office Capt. SEURING and his care
ieved to be in Scranton, Pennsylvania. On

and conducts business in the State of

Il. GENERAL FACTUAL ALLEGATIONS

On Jul. 20, 1998, Capt. SEURING sus

 

ined a blunt-impact injury to his left arm,

neck and back from his shuttle-bus fall onto an employee parking lot. Surgery
records for SEURING?’s left wrist remits to an On-the-Job Injury (OJI) perfected by a
Jan. 11, 2000 arbitration award (Award) signed by Representatives of the Air Line
Pilot’s Association (ALPA) and DELTA.

On behalf of DELTA, ESIS facilitated

case records and reopened SEURING’s
(OJD) case to establish this complaint, ne
“Discrimination,” and 42 USC $12203,

 

Page 2 - COMPLAINT

Karl E. Se

d managed Capt. SEURING’s OJI medical
New York State’s Workman’s Compensation
ot limited to 42 USC $12112, Sec. 102

Sec. 503, “Retaliation and Coercion” in

ing

P.O. Box 2221
Kirkland, Washington 98083-2221
(206) 669-8000

 
 

Case 2:20-cv-01585-JCC Document

1 Filed 10/26/20 Page 3 of 12

Titles I, III, VII and other sections of the| American’s with Disabilities Act (ADA) of
1990 & Amendments Act (ADAAA) of 2008.

42. USC §12102, Sec. 3 (4)(A-C): RULES OF CONSTRUCTION.

The definition of "disability" in p

aragraph (5) shall be construed in

accordance with the following: (A) The definition of disability in this
chapter shall be construed in favor of broad coverage of individuals
under this chapter, to the maximum extent permitted by the terms of

this chapter. [para. (5) is ADA (1)]

. Capt. SEURING’s Jan. 11, 2000 Award

questioned if DELTA had improperly

refused to treat SEURING’s injury as an OJI. “The Board finds that a Delta pilot

who is injured while engaging in activiti

es in the course of his ALPA business which

arise out of and in the course of ALPA en should be treated as if he were

injured while on business for the Comp

ny.”

42 USC §12102, Sec. 3 (3)(A): REGARDED AS HAVING AN
IMPAIRMENT. “An individual meets the requirement of being
regarded as having such an impairment if the individual establishes
that he or she has been subjected to an action prohibited under this
chapter because of an actual or perceived physical or mental
impairment whether or not the impairment limits or is perceived to

limit a major life activity,”

. On Jan. 11, 2016, Capt. SEURING emailed his Chief Pilot Office (CPO) that he was
contacted by DELTA for FAA / PMA “parts” he must make available and SEURING
would be traveling to Atlanta. The CPO replied, “Nice job!! Stop by the office

anytime to keep me informed.”

. Capt. SEURING’s Atlanta meeting with DELTA’s client occurred on Jan. 22, 2016.
The following week Capt. Phillip “Phil” DAVIS (DAVIS) started to investigate

SEURING.

. In DELTA’s Apr. 13, 2017 Letter of Te
(GRAHAM) cites Apr. 19, 2016, when
Boeing 767ER (B767ER) he had flown

Page 3 - COMPLAINT

Karl E. Set
P.O. Box 3

rmination (LOT) Capt. James “Jim” Graham
Capt. SEURING was operating a DELTA
from Shanghai, China to Seattle. SEURING

uring
2221

Kirkland, Washingt 98083-2221

(206) 669

$000

 
Case 2:20-cv-01585-JCC Document|1 Filed 10/26/20 Page 4 of 12

10.

il.

12.

13.

14.

Page 4 - COMPLAINT

 
  
 
 
  
 
 
 

landed his B767ER and cleared the runway (TURN) and taxied to DELTA’s
passenger terminal at SeaTac Airport (KSEA).

Capt. SEURING disclosed to DELTA that he had experienced “pain” in his left hand

while rotating a nose-wheel steering “tiller” on a B767ER after his KSEA landing.

42 USC §12102, Sec. 3 (1)(A-C): 1) Disability. - The term "disability"
means, with respect to an individual - (A) a physical or mental
impairment that substantially limits one or more major life activities of
such individual; (B) a record of such an impairment; or (C) being
regarded as having such an impairment.”

That day, Apr. 19, 2016, Capt. SEURING called-in SICK to DELTA Crew
Scheduling for his next trip after he had discussed with Dr. Randal Franke (Dr.
FRANKE) that recommended to SE Ghe should “rest his hand.”

Since 1979, independent FAA Aviation Medical Examiners (AMEs) have examined
and reviewed Capt. SEURING medical records and issued his FAA Class I Medical

Certification.

On Aug. 17, 2016, Capt. SEURING responded to a call from Capt. Rip Johnson
(JOHNSON). When JOHNSON could
24" meeting, SEURING emailed JOHNSON further details on his Jan. 22, 2016

meeting in Atlanta with DELTA’s TechOps client, “.. . there are safety of flight and

t explain the purpose of Capt. DAVIS’ Aug.

FAA issues involved - here.”

On Aug. 24, 2016, when Capt. DAVIS first met with SEURING, DAVIS lacked
candor and failed to disclose the “trigger” otherwise known as the TechOps’ Jan. 22,
2016 meeting where SEURING was asked to meet with DELTA’s B737 client. Capt.
SEURING was asked by DELTA TechQOps to present fuel tank Airworthiness
Limitations to DELTA’s B737 client since SEURING held FAA’s design approval
(STC).

 

 

 
 

Case 2:20-cv-01585-JCC Document|1 Filed 10/26/20 Page 5 of 12

15.

16.

17.

18.

19.

Page 5 - COMPLAINT

  
  
 
 
 

Until 2018 AIR 00033 (TRIAL) discovery, Capt. DAVIS had not disclosed that he
had promptly met with Mr. Todd HE GTON of DELTA Liaison Engineering
nor, did DAVIS disclose to Capt. SE G he had “paused” for Human Resources
(HR) after DELTA had received PMA “parts” for its client’s B737 from SEURING.
DAVIS lacked candor and then testified at TRIAL the reason for his eight (8) month

delay in meeting was that SEURING was “on vacation.”

On Aug. 24, 2016, Capt. DAVIS placed Capt. SEURING on COBUS or “Company
Business” until The Harvey Watt & Co.(HARVEY WATT) believed to be a
fiduciary of Defendants for the Delta Pil
(the PLAN) revised SEURING’s flight schedule from COBUS to Sick Leave (SICK
or STD) and Long Term Disability (SICK or LTD).

ts Disability and Survivorship Trust Plan

On Aug. 31, 2016, Capt. SEURING emailed his Seattle CPO on reasonable
accommodations of low utilization and on other DELTA policy Capt. DAVIS alleged
at the Aug. 24 meeting.

Defendant’s policed alleged SICK leave abuse and Capt. DAVIS requested medical
documentation from Capt. SEURING. DAVIS phoned Dr. FRANKE to validate
Capt. SEURING’s Apr. 19, 2016 sick leave call. Dr. FRANKE confirmed with
DAVIS the conversation he had.

Undisputed at TRIAL and after Capt. DAVIS called Dr. FRANKE, DAVIS
threatened Capt. SEURING that he would “blackball” him in the Seattle CPO.
DAVIS said to SEURING, “We will let you retire medically”... “If you don’t, I

 

  
 
     

will make sure you never fly for another airline.”

42 USC §12203, Sec. 503 (b): INTERFERENCE, COERCION, OR
INTIMIDATION. “It shall be unlawful to coerce, intimidate,
threaten, or interfere with any individual in the exercise or enjoyment
of, or on account of his or her having exercised or enjoyed, or on
account of his or her having aided or encouraged any other individual
in the exercise or enjoyment of, any right granted or protected by this
chapter.”
 

Case 2:20-cv-01585-JCC Document

1 Filed 10/26/20 Page 6 of 12

20. Capt. DAVIS pounded home DELTA’ tight to early retire or terminate Capt.
SEURING even though SEURING’s orthopedic surgeon, Dr. Thomas Trumble, MD
(Dr. TRUMBLE) had faxed SEURING’s medical records to ESIS at its Scranton, PA

21.

22.

23.

24.

25.

Page 6 - COMPLAINT

office on Feb. 17, 2017, some 59.

On Apr. 13, 2017, the date of DELTA’s

days before DELTA had fired him.

Letter of Termination (LOT) Capt.

SEURING was a Boeing 757 and 767ER International Captain based in Seattle,

Washington (KSEA).

Capt. GRAHAM harassed Capt. SEURING, “Even if your claim of involuntary

movement of your hand was truthful, continuing to fly with uncommanded movement

of your hand would severely compromise safety and violate $61.53 which prohibits

an airman from flying...”

On Apr. 13, 2017, absent reasonable accommodation, Defendants objected to Capt.
SEURING’s understandings and terminated him. Capt. GRAHAM fired SEURING

and admits by LOT its “trigger” was SE
hosted by DELTA.

Defendants failed to prove with a medic;
evidence” under 42 USC §12112, Sec. J

as a pathway for a return to work.

ESIS’ failure to notify DELTA with SE

URING’s Jan. 22, 2016 TechOps meeting

al examination its “clear and convincing
02, Ch. C(d)4(A) for DELTA’s “business

necessity” nor, record the “nature or severity” of SEURING’s qualified impairment

UIRING’s faxed OJI records and / or

DELTA’s pretext styled by Capt. GRAHAM to allege but is not limited to,

“uncommanded movement,” and, “you

have produced no medical documentation to

support your claimed sickness,” is fraudulent, given the records produced by Capt.

SEURING?’s medical providers, his testi

mony and FAA’s 18-year prior review and

approval of SEURING’s Class I Medical Certificates.

Karl E. Seuring
P.O. Box 2221

Kirkland, Weshingtin

98083-2221

(206) 669-8000

 

 
 

Case 2:20-cv-01585-JCC Document|1 Filed 10/26/20 Page 7 of 12

26. Capt. DAVIS who investigated Capt. SEURING’s case testified he was not a Medical

Doctor.

27. Defendants produce no evidence that Capt. SEURING ever jeopardized safety,
reported for duty sick or, intentionally operated any aircraft while sick. Capt.
GRAHAM falls flat when he harassed SEURING that his arm “could not experience
involuntary movement” when Dr. FRANKE and Dr. Peter HOUCK independently
approved SEURING’s medical certification.

28. Capt. SEURING’s communications and Capt. DAVIS’ call to Dr. FRANKE and
HARVEY WATT’s disability benefits vetted for Capt. SEURING from Dr.
TRUMBLE and the PLAN show 42 USC §12203, Sec. 503, “Retaliation and
Coercion” are evident and were “triggered” from the Jan. 22, 2016 TechOps meeting

that Defendant’s admit by LOT influenced its adverse actions.

29. ADAAA law 2008 defines an impairment that is “episodic or in remission” as:

42 USC §12102, Sec. 3 1(A)&4(D)&(E)(i) “. . . a disability if it would
substantially limit a major life activity when active.” ... “The
determination of whether an impairment substantially limits a major
life activity shall be made without regard to the ameliorative effects of
mitigating measures such as: (III) reasonable accommodations . . .”

30. Defendants admit pretext and mislead by medical testimony in its disciplinary
process. DELTA lawyers admit, “they would have taken the same action...”
however, no damages were alleged in DELTA’s Apr. 13, 2017 LOT of Capt.

SEURING or produced for TRIAL.

31. Defendants harass Capt. SEURING, “in the alleged absence of the protected
activity” and fail to show SEURING’s pain was “uncommanded or defaulting” when
no conflicting medical examination was| produced and allegedly “no medical
documentation” existed for Dr. Alan J. Parmet’s (Dr. PARMET) testimony solicited

for DELTA.
Page 7 - COMPLAINT

 

Karl E. Seuring

P.O. Box 2221
Kirkland, Washington 98083-2221

(206) 669-8000
Case 2:20-cv-01585-JCC Document

1 Filed 10/26/20 Page 8 of 12

32. Defendant’s misconduct to “limit a major life activity” absent any other comparable

33.

34,

35.

36.

Page 8 - COMPLAINT

pilot discipline from its Safety Management System (SMS) is egregious and

fraudulent.

DELTA produced no evidence but haras:

sed Capt. SEURING using 14 CFR §61.53

after Defendants failed to dispute the Jan. 20, 2000 Award.

42 USC §12112 Sec. 102, Ch. *() DISCRIMINATION; “not

making reasonable accommodat.

ns to the known physical or mental

limitations of an otherwise qualified individual with a disability who is

an applicant or employee, unless

such covered entity can demonstrate

that the accommodation would impose an undue hardship on the

operation of the business of such

covered entity.”

Admittedly, Defendants paid Capt. SEURING thru 2017 for his sick leave, long term
disability and partial OJI medical expenses submitted to ESIS and HARVEY WATT
- when he did not fly. However, DELTA harasses and excuses by an alternate
“trigger” to allege a 14 CFR §61.53 FAA rule violation - as if he had.

Defendant’s violated 42 USC §12112, Si

Capt. SEURING. Defendants discrimin;

terminated employment and refused to tr

awarded upgrade.

ec. 102 (a) when Capt. GRAHAM terminated
ated by “reasonable accommodation” then

rain for an Advanced Entitlement (AE)

42 USC §12112, Sec. 102, Ch. (a). GENERAL RULE. “No covered

entity shall discriminate against
disability in regard to job applic
advancement, or discharge of em
training, and other terms, condit

DELTA or Defendant’s lawyers hired D
event” and Capt. GRAHAM that also ne

admits, “Your answers made little sense

a qualified individual on the basis of
ation procedures, the hiring,
sployees, employee compensation, job

ions, and privileges of employment.”

tr. PARMET for his testimony of a “non-
ver met nor, had ever spoken with SEURING

and your claim of a one-time involuntary

movement of your hand without any medical support continues to lack credibility.”

 

Karl E. Se

ing

P.O. Box 2221
Kirkland, Washington 98083-2221
(206) 669-8000
 

Case 2:20-cv-01585-JCC Document|1 Filed 10/26/20 Page 9 of 12

37.

38.

39.

40.

41.

 
  
 
 
 
 
 

Defendant’s admit but failed to produce at TRIAL a medical examination required by
Section 102; CFR 12112(d) for its “clea

42 USC §12112, Sec. 102, Ch. (d). MEDICAL EXAMINATIONS
AND INQUIRY. 4(A) Prohibited examinations and inquiries. - A
covered entity shall not require a medical examination and shall not
make inquiries of an employee as to whether such employee is an
individual with a disability or as to the nature or severity of the
disability, unless such examination or inquiry is shown to be job
related and consistent with business necessity.

and convincing” evidence to terminate.

On Jun. 4, 2018, ESIS emailed Capt. SE G and made little sense that Defendants
would not pay certain medical expenses for SEURING’s OJI from the Award. ESIS
closed SEURING’s Workman’s Compensation case before Dr. TRUMBLE had
completed his OJI Maximum Medical Improvement (MMI) claim for the New York

Workman’s Compensation Board.

Upon knowledge of Capt. SEURING’s OJI records from Dr. FRANKE, Dr.
TRUMBLE and HARVEY WATT, Defendants continued in its retaliation of
SEURING; to include DELTA’s attorney harassment dated Sep. 3, 2019 as an
internet POST (“POST”) isolating the Jan. 22, 2016 invite to Atlanta from
SEURING?’s medical records. DELTA’s lawyer wrote, “. . . it would have taken the

same action in the absence of the alleged protected activity.”

On Sept. 3, 2019, DELTA attorneys harass Capt. SEURING with the internet POST
and condense the Administrative Law Judge’s (ALJ) decision from TRIAL to pivot
about SEURING as a “qualified employee” standard from ADAAA law. DELTA’s
lawyer published, “And (3) even if he had satisfied his burden, Delta established with
clear and convincing evidence that it would have terminated him in the absence of his

alleged protected activity.”

However, the ALJ actually wrote, “It is not for this Tribunal to second-guess

 

Respondent's decision to terminate Complainant's employment when there is clear

Page 9 - COMPLAINT

Karl E. Seuring

P.O. Box 2221
Kirkland, Washington 98083-2221

(206) 669-8000
 

Case 2:20-cv-01585-JCC Document Filed 10/26/20 Page 10 of 12

and convincing evidence that it would have done so in the absence of any alleged

protected activity.”

42. WHEREFORE, the Plaintiff, formerly employed by DELTA as an international
airline Captain with a clean 30-year employment record and having served DELTA
longer than any of his accusers, prays this Court shall review the ADAAA and FAA
established standards and impose his legal rights with compensatory damages to
restore Capt. SEURING’s position with all back pay, profit sharing, disability
benefits, training and retirement as afforded to him by his pilot seniority and legal

rights for a pathway to return under the law.

43. Plaintiff hereby requests a TRIAL BY JURY.

44. FURTHER, the Plaintiff claims punitive damages for Defendant’s egregious
misconduct including its adverse actions and fraud shown to harass and harm
Plaintiff; eclipsing the US Department of Labor by pretext and in a web posting of
Capt. SEURING’s name; damaging his reputation, to include a loss of past and future
earnings; in a multiplier styled to penalize for dismissing FAA airworthiness and
FAA medical standards, in an amount to be amended and decided by jury, that

includes SEURING’s reasonable attorney’s fees and court costs.
Ill. CLAIMS

FIRST CLAIM FOR RELIEF
(Title I of the Americans with Disabilities Act)

 

Count I — Discrimination
45. Plaintiff re-alleges all relevant paragraphs as though fully restated herein.
46.  Atall times material, DELTA was an employer for the purpose of, and subject
to, the Americans with Disabilities Act (ADA).
47. | SEURING has an impairment, which substantially limits one or more major life
activities, has a history and/or record of such impairment, and/or was regarded by
Defendants as having such impairment.

48. After SEURING disclosed his disability to DELTA, defendants began to

Page 10 - COMPLAINT
Karl E. Seuring
P.O. Box 2221
Kirkland, Washington 98083-2221
(206) 669-8000

 
 

Case 2:20-cv-01585-JCC Document

49,
50.

51.

52.
53.

34.

55.

56.

57.

Page 11 - COMPLAINT

Filed 10/26/20 Page 11 of 12

discriminate against him as alleged above. Defendants discriminated against
Plaintiff because of his disability and his requests for accommodations.
At all relevant times, Plaintiff was able to perform the essential functions of
Plaintiff's position, with or without reasonable accommodation.
Defendants’ conduct violated 42 U.S.C. § 12112.
As aresult of Defendants’ unlawful conduct, Plaintiff suffered harm and is
entitled to equitable relief and damages as set forth below.

Count II — Retaliation
Plaintiff re-alleges all relevant paragraphs as though fully restated herein.
Defendants retaliated against Plaintiff for pursuing Plaintiff's rights in
accordance with the ADA. Such actions by Defendants are in violation of the
ADA.
As a result, Plaintiff suffered damages and is entitled to the damages and other

relief set forth below.

IV. DAMAGES F
As aresult of Defendant’s unlawful

continues to suffer humiliation, anxi

OR CLAIMS
employment actions, Plaintiff suffered and

ety, distress, and impairment of his personal

dignity and right to be free from discrimination or interference with his statutory
rights. Plaintiff suffered, and continues to suffer, economic damages, including,
but not limited to, past and future wages, past and future benefits, and other
expenses.

Plaintiff is entitled to equitable relief, including, but not limited to, an award of

back pay and lost benefits. Plaintiff s
an amount determined fair by a jury
opportunities, including but not limi
economic damages are continuing in
and are not presently known.
Plaintiff is entitled to an award for p

earnings, benefits, and lost earning ¢

should be awarded past economic damages in
to compensate Plaintiff for lost employment
ted to, promotions and raises. Plaintiff's

nature

ast lost wages and benefits, future lost

apacity, and other compensatory damages for

future pecuniary losses. Plaintiffs economic damages are continuing in nature

and are not presently known.

Karl E. Seuring
P.O. Box 2221

Kirkland, Washingt
(206) 669-

n 98083-2221
000

 
 

Case 2:20-cv-01585-JCC Document

58.

59.

60.

61.

62.

Filed 10/26/20 Page 12 of 12

Plaintiff is entitled to compensatory damages for emotional pain, suffering,

inconvenience, mental anguish, loss

of enjoyment of life, and other nonpecuniary

losses in an amount to be proved at trial.

To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of pre-judgment interest at

the legal rate from the date the damage occurred until the date of judgment.

Plaintiff is entitled to post-judgment
fees from the date of judgment until

interest on all damages, costs and attorneys’

the date paid.

Pursuant to 42 U.S.C. § 2000e-5, Plaintiff is entitled to an award of attorneys’

fees, expert witness fees, and costs lo herein.

Plaintiff also seeks an award for suc

additional relief as justice may require.

 

V. PRAYER FOR RELIEF

Plaintiff prays for the following judgment against defendant:

(i) A sum which will fully compensate Plaintiff for his non-economic

damages in a sum that is just as determined by a jury;

(ii) | A-sum which will fully compensate Plaintiff for his economic damages in

a sum that is just as determined by a jury;

chooses;

Page 12 - COMPLAINT

(iii) | Equitable relief, including but not limited to, reinstatement if Plaintiff so

(iv) Penalty wages;

(v) Plaintiff's costs and disbursements incurred herein;

(vi) Plaintiff's attorney fees; and
(vii) For such other and further re

VI. JURY DEMAND

Plaintiff demands a trial by Jury.
DATED: October 26, 2020

Karl E. Set
P.O. Box 1
Kirkland, Washingt

lief as the Court may deem just and equitable.

Pree
Wastern District of W esaington
at Sectile

OCT 26 2620

MARI L. HATCHER, CLERK
OF THE BANKRUPTCY COURT

/s/ Karl E. Seurin
KARL E. SEURING
Pro Se

uring
B221
on 98083-2221

(206) 669-8000

 
